DETAILED ACTION
Election of Species
1.	This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
	The species are as follows: (1) the genus of isolated polypeptides that selectively bind to P. aeruginosa mucoid exopolysaccharide; (2) the genus of antibiotics embracing carbapenems, polymyxins, penicillins, carboxypenicillins, ureidopenicillins, a fluoroquinolones, cephalosporins, monobactams, and aminoglycosides; (3) the genus of amino acid sequences.
The following species elections are required:
(1) 	Elect a single isolated polypeptide that selectively binds to P. aeruginosa mucoid exopolysaccharide, (e.g., aerubumab).  Applicant is further required to provide or point out both the chemical structure and chemical name of the elected compound species; and
 (2)	Elect a single specific antibiotic selected from the group consisting of: a carbapenem, a polymyxin, a penicillin, a carboxypenicillin, a ureidopenicillin, a fluoroquinolone, a cephalosporin, a monobactam, and an aminoglycoside, (e.g., tobramycin); and
(3)	Elect a single amino acid sequence, (e.g. SEQ ID NO:5).

2.	The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: even though the species require the technical feature of a composition comprising an isolated polypeptide that selectively binds to P. aeruginosa MEP and an antibiotic, this technical feature is not a special technical feature as it does not make a contribution of the prior art in view of Pier et al., U.S. 2004/0091494 A1 (see paragraphs [0008] and [0021]). Accordingly, Applicant is required to (i) elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable even though the requirement may be traversed (37 CFR 1.143); and (ii) identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.  Currently, claims 1-6 are generic.
3.	The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
4.	Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
5.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680. The examiner can normally be reached Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANET L COPPINS/Examiner, Art Unit 1628

/CRAIG D RICCI/Primary Examiner, Art Unit 1611